Citation Nr: 0214768	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  02-00 086A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to a November 2000 rating decision.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  By 
rating action of November 2000, the Nashville, Tennessee RO 
denied a claim of entitlement to service connection for right 
leg and right foot numbness, as well as applications to 
reopen previously denied claims of entitlement to service 
connection for eye and back disabilities.  The veteran was 
notified of these actions by a letter dated on November 9, 
2000.  

The record indicates that the veteran signed a power of 
attorney form and selected the Kentucky Department of 
Veterans Affairs (KDVA) as his representative on September 
19, 2001.  In a letter received on September 26, 2001, at the 
Louisville, Kentucky RO, the veteran requested that the KDVA 
review his claim.  He attached a copy of the November 2000 
rating decision.  

Thereafter, in a letter dated on December 12, 2001, the 
Louisville, Kentucky RO informed the veteran that the 
videoconference hearing he had requested was being scheduled 
in January 2002.  In a letter dated on December 13, 2001, the 
RO informed the veteran that it was canceling his 
videoconference hearing scheduled for January 2002.  The RO 
informed the veteran that a review of the record reflected 
that there was no valid notice of disagreement (NOD) on file 
and that without such NOD, the Board would not conduct a 
hearing.

In response to the RO's December 2001 letter, the veteran's 
representative, KDVA, submitted a statement dated on December 
18, 2001.  The representative stated that their office had 
received the veteran's claims file on December 1, 2001, for 
preparation of an argument on appeal.  The representative 
noted that the veteran had received a VA letter dated on 
December 12, 2001 that informed him of a hearing on appeal 
scheduled for January 23, 2001.  The representative argued 
that the veteran had requested a travel board hearing and 
that neither his request for a travel board hearing nor NOD 
was in the claims file.  The representative noted that this 
file had been transferred from Nashville and that the veteran 
had changed his power of attorney from Disabled American 
Veterans to the KDVA.  As a result, the representative 
claimed that these actions would lead one to believe that the 
veteran's correspondence was either lost or misplaced.   

Thereafter, in a January 2002 statement of the case (SOC), 
the Louisville, Kentucky RO noted that the veteran had not 
filed a timely NOD with respect to the November 2000 
decision.  In January 2002, the veteran filled a VA Form 9 in 
which he voiced his disagreement.

In a written statement received in May 2002, the veteran 
withdrew his request for a local hearing.  He specifically 
stated that he did not want any type of hearing and wanted 
the Board to decide the case based on the evidence of record.


FINDINGS OF FACT

1.  By letter dated on November 9, 2000, the Nashville, 
Tennessee RO notified the veteran and his representative, 
Disabled American Veterans, of its decision to deny a claim 
of entitlement to service connection for right leg and right 
foot numbness, as well as applications to reopen previously 
denied claims of service connection for eye and back 
disabilities.

2.  VA did not receive a NOD from the veteran or his 
authorized representative within one year of the November 9, 
2000, letter of notification.


CONCLUSION OF LAW

A NOD with respect to a November 2000 decision by the RO was 
not timely filed.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.301, 20.302, 20.305 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2002).  A 
NOD is a written communication filed with the agency of 
original jurisdiction (AOJ) that, among other things, 
expresses dissatisfaction or disagreement with an 
adjudicative determination.  38 C.F.R. § 20.201.  A NOD may 
be filed by the claimant, his fiduciary, or such accredited 
representative, attorney, or authorized agent as he may 
select.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301(a).  

To be considered timely, a NOD must be filed within one year 
from the date that the AOJ mails to the claimant notice of 
the determination in question.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. § 20.302(a).  The filing of a timely NOD "is a 
prerequisite to the Board's proper exercise of jurisdiction 
over a claim."  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); see also Mason v. Brown, 8 Vet. App. 44, 54 (1995).  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(a).  In computing the time limit for the filing of a 
NOD, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b).  Where the 
time limit would expire on a Saturday, Sunday, or a legal 
holiday, the next succeeding workday is included in the 
computation.  See 38 C.F.R. §§ 20.305, 20.306.

A NOD postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed. 38 
C.F.R. § 20.305(a).  In the event that the postmark is not of 
record, VA regulations provide that the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  Id.  In calculating the five-day period, 
Saturdays, Sundays, and legal holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely NOD was not 
received with regard to the RO's November 2000 decision.  The 
record shows that, on November 9, 2000, the RO mailed a 
notice of the decision to the veteran and the Disabled 
American Veterans (the veteran's representative at that 
point).  Thereafter, a NOD as to the November 2000 decision 
was not filed until at least December 18, 2001, when the 
veteran's representative argued in a written statement that 
the veteran had, in fact, filed a timely NOD but that such 
NOD was not part of record because it was either misplaced or 
lost.

The Board notes that, during the time in question, there is 
no evidence of record that the notice of the November 2000 
rating decision was misdirected and not sent to the veteran's 
last-known address of record or the service organization 
appointed to represent the veteran.  Given that the notice of 
the November 2000 decision was mailed on November 9, 2000, 
the veteran or his representative had until November 9, 2001 
(the end of the one-year period that began on the day the RO 
mailed the November 9, 2000 notice) to file a NOD.  See 
38 C.F.R. § 20.305.  Nevertheless, the record shows that the 
earliest communication that may be construed as demonstrating 
an expressed dissatisfaction or disagreement with the 
November 2000 notice is a letter from the veteran's 
representative, KDVA, dated on December 18, 2001.  Applying 
the provisions of 38 C.F.R. § 20.305, that letter, completed 
more than one year after the RO's issuance of its notice of 
decision was not timely.  Consequently, the Board finds that 
the appeal regarding timeliness of filing must be denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA set forth certain notice and duty-to-assist 
obligations.

It should be pointed out that, in this case, it is a 
jurisdictional question developed for the Board's review, not 
the underlying claims of service connection.  Given the 
posture of the case before the Board, and in light of the 
actions taken by the RO, the Board concludes that the 
provisions of the VCAA that may be found applicable to the 
issue on appeal have been satisfied.  The veteran was given 
notice of what was required to initiate an appeal in a timely 
manner.  He was also informed that he needed to show that a 
timely NOD had in fact been filed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also assisted him 
by contacting his representative and searching for any file 
copies of documents that might demonstrate that a NOD had 
been timely filed.  Consequently, the Board finds that the 
requirements of the VCAA have been met.


ORDER

A NOD with respect to a November 2000 rating decision was not 
timely filed; the appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

